             Case 1:20-cv-08042-PKC Document 43 Filed 07/01/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

 LINDA FAIRSTEIN,                             )
                                              )
                 Plaintiff,                   )       Case No: 2:20-cv-00180-FtM-66MRM
                                              )
                 V.                           )
                                              )
 NETFLIX, INC., AVA DUVERNA Y,                )
 and ATTICA LOCKE,                            )
                                              )
                                              )
                 Defendants.                  )


                              DECLARATION OF LANCE R. RIBACOFF

        I, Lance R. Ribacoff, declare as follows:

        1.       I am an employee of International Investigative Group, Ltd., a New York State

licensed privat e invest igat ive agency. Our firm was ret ained by Nesenoff & Milt enberg LLP to

conduct a variety of social media archival work, including as related to social media accounts for

Ava DuVernay and Attica Locke.

        2.       Specifically, our firm was tasked with ascertaining: a) how many of Ava

DuVernay's Twitter followers are located in the State of Florida; and b) how many of Attica

Locke's Twitter followers are located in the State of Florida. If any Florida followers were found

for either account, I was asked to determine how many of them "liked" the tweets cited at

Paragraphs 153, 162, 163, 173, 175-177, 183, 191, 194, 195 and 197 of the Complaint filed in

this action. I have attached to this declaration as Exhibit 1 a copy of the Complaint.

        3.       On April 2, 2020, utilizing a website called FollowersAnalysis.com, a Comma-

Separated Values file was produced containing the following information for the 2.38 million

Twitter users who followed Ms. DuVernay, or @ava:
Case 1:20-cv-08042-PKC Document 43 Filed 07/01/20 Page 2 of 4
Case 1:20-cv-08042-PKC Document 43 Filed 07/01/20 Page 3 of 4
Case 1:20-cv-08042-PKC Document 43 Filed 07/01/20 Page 4 of 4
